IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

IN AND FOR NEW CASTLE COUNTY

RACHEL CONNORS,
Appellant-Defendant Below,

v. I.D. No. 1605010666

STATE OF DELAWARE,

\./VV\-/VV\./vvv

Appellee.

Submitted: October 20, 2017
Decided: January 26, 2018

Upon Appeal from the Court of Common Pleas:
REMANDED.

M

Michael C. Heyden, Esquire, 1201 North King Street, Wilmington, Delaware 19801,
Attorney for Appella.nt.

Samuel B. Kenney, Esquire, Deputy Attorney General, Department of Justice,
Carvel State Building, 820 N. French Street, 7th Floor, Wilmington, Delaware 19801;

Attorney for Appellee.

WHARTON, J.

This 26th day of January, upon consideration of the opening Bn`ef of
Appellant-Defendant BeloW, Rachel Connors, the Answering Brief of Appellee,
State of Delaware, the Reply Brief of Appellant-Defendant Below, and the record
in this matter, it appears to the Court that:

1. Appellant-Defendant Below Rachel Connors (“Connors”) filed a
Notice of Appeal requesting judicial review of her June 30, 2017 sentence in the
Court of Common Pleas for violating her probation In considering this appeal, the
Court must determine Whether the Court of Common Pleas erred in finding
Connors in violation of probation and Whether it imposed impermissible sentence

2. In May of 2016 Connors Was charged With possession of drug
paraphernalia, a class B misdemeanor.l She entered and Was subsequently expelled
from the Court of Common Pleas Drug Diversion program for testing positive for
heroin.2 As a result, the court sentenced her to Level 111 probation.3 While on
probation Connors tested positive for opiates and the Court of Common Pleas
scheduled a violation of probation hearing for June 30, 2017.4

3. At the time of the hearing, Connors Was pregnant and due to deliver a

child the following September.5 The judge found Connors in violation and sentenced

 

l Appellee’s AnsW. Br., D.I. 24, at l.

2 Id.

3 Id.

4 Appellant’s Opening Br., D.I. 15, at l.
5 Id.

her to six months at Level V incarceration with no probation to follow.6 1n handing
down the sentence the court stated, “The basic rule for pregnant women, is if you
test positive, you have your baby in Baylor. 1 mean, that’s how that works, and I’m
not going to find any exception: 1 never have.”7 While this appeal was pending,
Connors had her baby and both Connors and the baby are at home.8 Connors was
never incarcerated9

4. The Superior Court is authorized to consider appeals from the Court
of Common Pleas in criminal matters.10 When addressing appeals from the Court
of Common Pleas, the Superior Court acts as an intermediate appellate court, with
the same function as that of the Supreme Court.ll 1n considering an appeal from
the Court of Common Pleas to the Superior Court, the Superior Court determines
whether there is legal error and whether the factual findings made by the trial judge

are sufficiently supported by the record.12 Factual findings by the Court of

 

6 Id.

7 Appellant’s Reply Br., D.I. 28, at 1-2.

8 Id. at 2.

9 Ia’. at 2-3.

10 ii Del. C. § 5301(¢).

11Fiori v. State, 2004 WL 1284205, at *l (Del. Super. May 26, 2004) (citing State
v. Richards, 1998 wL 732960 (Dei. super. May 28, 1998).

12 onkeo v. s¢a¢e, 957 A.zd 2, at * 1 (Tabie) (Dei. 2008).

3

Common Pleas are given deference and are reviewed for plain error.13 Legal
questions are reviewed de novo.14

5. Connors was sentenced to six months at Level V incarceration so that
she would have her baby in prison. The judge sought to protect Connors’ baby by
preventing her from continuing to use heroin while pregnant Pending the outcome
of this appeal, however, Connors was not incarcerated and during that time she had
her child. Obviously, there is no longer a need to protect Connors’ unborn baby by
putting her in prison. Because the Court of Common Pleas’ stated rationale for
incarcerating Connors no longer exists, and the circumstances have materially
changed, it is appropriate to remand the matter to the Court of Common Pleas for
that Court to reconsider the sentence it imposed on the pregnant Connors.

TEIEREFORE, the Court finds that because the original rationale for
Connors’ sentence of incarceration no longer exists due to materially changed
circumstances, the Court of Common Pleas ought to have an opportunity to
reconsider its original sentence. The matter is hereby REMANDED to the Court
of Common Pleas for that purpose.

ir is so oRi)EREi). q

`\
Ferris/W. Wharton, .'.

 

 

 

13 Wainwright v. State, 504 A.2d 1096, 1100 (Del. 1986).
14 DiSabatino v. State, 808 A.2d 1216, 1220 (Del. Super. 2002).

4